Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-15, 18-19, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20120150879) in view of Cartwright et al. (US 20150009013), Paget et al. (US 20140330606), Nixon et al. (US 20140282257) and DeYoung et al. (US 20170277920).

Referring to claims 1 and 15, 

Davis which is directed, to scheduling a plurality of maintenance tasks discloses,
an asset database comprising an asset identification, an asset location, at least one asset  inspection task definition, and an asset inspection frequency for a plurality of physical assets at a facility; (Davis Figure 2 illustrating the query design an evaluation evaluates information including a maintenance point database, global task template database, and maintenance task definition database. Davis paragraph 52 teaching the maintenance point database, stores data relating to a plurality of machines and/or maintenance points. The maintenance task definitions stores a plurality of associations between maintenance points and global task templates, wherein such associations define a plurality of maintenance task definitions. Davis paragraph 53 disclosing that the maintenance task definitions database may be combine with either or both of the maintenance point database and the global task template database. Davis paragraph 13 disclosing that example of hierarchies typically modeled including the physical location. Davis Figure 6 A illustrating an exemplary task definition which includes the estimated time, scheduling type which includes an interval (weekly) and the physical location of the machine. Davis paragraphs 76-78 disclosing that the global task templates are preferably globally-define, catalogues, organized, stored, and/or maintained. The global task templates include one or more task parameters as illustrate in Figure 6 where the plurality of task parameters are preferably defined and stored for each task template. The global task template may have the task parameters embedded within the template as placeholders for specific values associated with respective maintenance points to which the global template is assigned. The task template may be made more specific in for example a task definition by substituting the machine and/or maintenance point parameter values in for the corresponding placeholders. The task parameters may include a task interval, task length or estimated length to complete the task. 
configured to create at least one periodic inspection task list, each periodic inspection task list including a number of asset  identifications, selected according to a total time allotted for completion of the at least one periodic inspection task list and an aggregate complexity of the asset inspection task definitions of physical assets in the periodic inspection task list, and the periodicity of the inspection task list being related at least in part to the asset inspection frequency of at least one of the plurality of physical assets. (Davis paragraph 67 disclosing that data collected includes the default operating state, periodicity at which each task is to be completed, previous values for inspection data, etc. Davis paragraph 80 disclosing that the task interval indicates the optimum and/or a default interval between successive completions of the maintenance tasks. The interval may be specifically defined for each maintenance task definitions and/or factor for adjusting the default task template interval may be defined with indicial maintenance task definitions so as to adjust the default task template interval for specific maintenance points. The subsequent due dates for completion of the maintenance task associated with each task template is calculated by adding the task interval to the latest completion date. For example the subsequent optimal due-date for a task template having an interval of 45 days at a given corresponding maintenance point is preferably latest completion date +45 days. Davis paragraph 90 disclosing that the task length or estimated length of time required to complete a task associated with a task template is preferably defined for each task template. Defining estimate task lengths enables the system to estimate the amount of time required for each task and thereby limit an assignment to the number of tasks having the highest criticality, priority, and/or urgency that may be completed in a given interval of time. Davis paragraph 91 disclosing an example where a technician is available for 6.5 hours of worktime and if the estimated task length is known for each task template, a number of tasks having an aggregate task length of approximately 6.5 hours may be selected. The estimated task length may be considered in conjunction with estimated travel time between task locations. Davis paragraph 117 disclosing the system is programmed to determine which tasks are due at a given point in time such that tasks can be schedule more efficiency by including tasks having a priority or urgency above a sensible threshold.)
at least one mobile electronic device, each mobile electronic device configured to present a periodic inspection task list in a user interface, the user interface configured to, for each physical asset identified by the asset identifications of the periodic inspection task list: present a series of discrete tasks of the periodic inspection task list to be completed proximate the asset location of the physical asset and to receive task list response data in response to each discrete task; (Davis paragraph 38 disclosing that the system includes at least one web page, home page, or software interface page which permits a user and/or technician to perceive visual or audiovisual content associated with the system. Davis paragraph 45 disclosing that the user devices can be implemented as a portable device such as a PDA or laptop computer or handheld computer. Davis paragraph 47 disclosing that the operative software and/or coding may be partially or wholly stored and/or implemented on either or both of the servers and the computer and assignments generated in whole or in part may be sent and/or otherwise output to another of the user devices associated with a particular user and/or technician.  Davis paragraph 56 disclosing more specifically, the data module 124 preferably includes: a step 128, conceptually corresponding to the maintenance point database 74 of FIG. 2, wherein machines, e.g. M#50 and M#100 (FIG. 3), machine parameters, maintenance points, e.g. MP#1-MP#8, and maintenance point parameters are preferably defined, catalogued, organized, stored, and/or maintained; a step 132, conceptually corresponding to the global task template database 78 of FIG. 2, wherein task templates are preferably globally-defined, catalogued, organized, stored, and/or maintained; a step 136, conceptually corresponding to the maintenance task definition database 82 of FIG. 2, wherein maintenance task definitions (preferably associations between maintenance points and task templates) are preferably defined, catalogued, organized, stored, and/or maintained; and a step 140, conceptually corresponding to the tool & material groupings database 86 of FIG. 2, wherein data relating to tools, materials, and/or groupings or associations thereof are preferably defined, catalogued, organized, stored, and/or maintained; all of which steps 128, 132, 136, and 140 will be described in more detail below. Davis paragraph 57 disclosing that as respective users and/or maintenance technicians provide feedback regarding the completion or lack thereof of the various maintenance tasks such that it can be used to update the data maintained in the data module. Davis paragraph 170 disclosing the assignment preferably includes the information necessary to permit a technician to perform each of the tasks on the route plan, and preferably, but not necessarily, excludes information that is not necessary for a technician to complete tasks included on the route plan. For example, the route plan may include and/or be output in conjunction with: any task and/or maintenance point parameters, and tool parameters, any other parameters inherently related to the method 120 or the underlying assets on which or with which the method 120 is performed, task instructions, troubleshooting guides, or the like. )
receive the task list response data and task list completion metadata from the mobile electronic device, (Davis paragraph 57 disclosing that the respective user and/or maintenance technicians provide feedback regarding the completion or lack thereof the various maintenance tasks such that it can be used to update the data maintained in the data module. Davis paragraph 174 disclosing that the users and/or technicians provides feedback that is sent to the data module such that the maintenance task definitions, and/or underlying maintenance point data, and /or global task templates, are updated with the latest completion date and any other data such as feedback, task information, maintenance point information, and/or the like.)
Davis does teach an inspection analysis engine (Davis paragraph 48 disclosing that computerized systems describe within the disclosure generally include one or more processors, or the functional equivalent thereof to access and/or communicate with the one or more storage media and selectively and/or automatically implement various programming code, or the like. Interpreted as the analytics engine (See specification page 16 lines 16-21 disclosing the analytics engine is a real world device, component, or arrangement of components that can be implemented as a combination of hardware and software such as a microprocessor and a set of program instruction.)
Davis does not explicitly disclose that (Claim 1) an inspection coordination application program interface (API) communicatively coupled with the asset database, an inspection analytics engine communicatively coupled with the inspection coordination API and the at least one mobile electronic device and each mobile electronic device configured to host an instance of the inspection coordination API , for each physical asset identified by the asset identifications of the periodic inspection task list;
However Cartwright, which is directed to capturing and managing information pertaining to assets and inventory, teaches an inspection coordination application program interface (API) communicatively coupled with the asset database, and an inspection analytics engine communicatively coupled with the inspection coordination API and the at least one mobile electronic device and each mobile electronic device configured, for each mobile electronic device of the at least one mobile electronic device to host an instance of the inspection coordination API, for each physical asset identified by the asset identifications of the periodic inspection task list;. (Cartwright paragraph 21 teaching the invention is deployed on a mobile device such as a tablet computer, smart phone, laptop computer, or the like. Cartwright paragraph 60 disclosing once a rack has been completely inventoried, the system displays a visual list of the rack containing all the assets associated in their correct location/position within the rack for review by the operator 503. Cartwright paragraph 61disclosing on completing a rack and its associated assets, the operator moves on to the next rack needing to be inventoried and the workflow continues from the beginning. Where asset information is absent or incorrect, operator can make corrections on the screen. Cartwright paragraph 92 teaching once all the asset data, its attributes and physical location is captured the transfer workflow offers the opportunity to transfer further assets 907 and if more assets need to be transferred the workflow process restarts at 902. The systems then allows the operator to wirelessly upload all the asset data captured during the transfer workflow instance directly to the central database. Data uploaded includes asset and RFID tag data, tag (asset) last seen, asset state data and rack data of where the asset was moved from and to 908. Cartwright paragraph 93 teaching a comprehensive asset and event management API, which includes a set of API’s to support integration of information from disparate sources pertaining to and containing any relevant information to assets. Cartwright paragraph 28 teaching that mobile devices includes at least one processor couple to memory have software and storage device. Cartwright paragraph 47 teaching that the system provides bi-directional wireless data management, transfer, synchronization used initially to download any existing in-house asset data via wireless communications to the tablet computer. Cartwright claim 1 teaching the mobile device further includes a processor in data communication with the database in conjunction with Cartwright claim 2 teaching that the processor enters data received from the data collection devices into the relational database and is further configured to execute a plurality of data APIs to integrate date received from the data collection devices into a comprehensive summary view of the asset enclosures, assets, and support entities based on the relational database.)
One of ordinary skill in the art would be motivated to combine Davis, which is directed to scheduling maintenance tasks and considers substantially-real-time changes and/or adjustments in a facility (Davis paragraph 10) with Cartwright, which is directed to the management of assets and inventories using mobile systems and methods for capturing and transferring inventory information (Cartwright paragraph 2) such as in a building (Cartwright paragraph 21) as they are directed to the same field of endeavor of management of assets maintenance inspections at facilities. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inspection coordination application program interface (API) communicatively coupled with the asset database, and an inspection analytics engine communicatively coupled with the inspection coordination API and the at least one mobile electronic device and each mobile electronic device configured to host an instance of the inspection coordination API with the motivation of incorporating APIs that provide data that a system can aggregate and consumes as needed within the inventory management process. (Cartwright paragraph 93)
Davis in view of Cartwright does not disclose compare the task list completion metadata with benchmark data to determine whether the periodic inspection task list was completed according to at least one internal predefined standard in response to determining that the periodic inspection task list was completed according to at least one internal predefined standard, update the benchmark data with the task list completion metadata 4Application No. 16/020,151 such that the at least one internal predefined standard incorporates the benchmark data, and automatically produce inspection compliance documentation for each of the physical assets related to the periodic inspection task list.
However Paget which is directed to system and method for scheduling a workforce to perform tasks on a plurality of assets, teaches:
compare the task list completion metadata with benchmark data to determine whether the periodic inspection task list was completed according to at least one internal predefined standard, (Paget paragraph 30 teaching the upon completion of an inspection task the workforce member may update the asset database to reflect the completion of an inspection task. The workforce member records the actual time required for the workforce member to perform the inspection task updating the asset database. The feedback of actual performance data into the asset information and workforce information may enable the system to more accurately estimate the expected costs for performing the inspection task. The system may require a workforce member to update asset information when that workforce member is in proximity to that asset. Paget paragraph 34 teaching the system may monitor compliance with inspection requirements.)
in response to determining that the periodic inspection task list was completed according to at least one internal predefined standard, update the benchmark data with the task list completion metadata 4Application No. 16/020,151 such that the at least one internal predefined standard incorporates the benchmark data, (Paget paragraph 30 teaching over time, the system 100 receives updated asset information and workforce information. For example, upon completion of an inspection task for a given asset, the workforce member may update the asset database to reflect the completion of the inspection task. In one embodiment, upon updating the asset database the workforce member records the actual time required for that workforce member to perform the inspection task. Over time, the system may adjust the estimated time required for a given inspection task on a given asset based upon the actual performance of that task by members of the workforce. In addition, the workforce information may be updated to reflect the relative efficiency of different members of the workforce in performing certain types of inspection tasks. The feedback of actual performance data into the asset information and workforce information may enable the system to more accurately estimate the expected cost for performing the inspection tasks.)
and automatically produce inspection compliance documentation for each of the physical assets related to the periodic inspection task list. (Paget paragraph 34 teaching the system may monitor compliance with inspection requirements and generate a report to demonstrate compliance with the requirements.)
One of ordinary skill in the art before the effective filing date would have been motivated to combine Davis, which is directed to inspection and scheduling maintenance in a facility, (See Davis paragraph 10) with the teaching of Paget, which is directed to scheduling a workforce to perform tasks on a plurality of assets where the invention can be applied in warehouses along with their corresponding assets (see Paget paragraph 10) as they are directed to same field of endeavor of scheduling and performing maintenance,
Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Cartwright, and Paget to incorporate compare the task list completion metadata with benchmark data to determine whether the periodic inspection task list was completed according to at least one internal predefined standard in response to determining that the periodic inspection task list was completed according to at least one internal predefined standard, update the benchmark data with the task list completion metadata 4Application No. 16/020,151 such that the at least one internal predefined standard incorporates the benchmark data, and automatically produce inspection compliance documentation for each of the physical assets related to the periodic inspection task list with the motivation of incorporating to incorporate the feedback of performance data to more accurately estimate the costs for performing tasks, to take into account the variety of assets and the variety of inspection requirements to check for compliance with the requirements (Paget paragraph 34), and to generate a report to demonstrate compliance with inspection requirements. (Paget paragraph 34)
Davis in view of Cartwright and Paget does not explicitly disclose:
upon detecting that the mobile electronic device is proximate to the asset location the physical asset, present a series of discrete tasks of the periodic inspection task list to be completed proximate the asset location of the physical asset; the periodic inspection task list of each mobile electronic device being a different one of the at least one periodic inspection task lists than the periodic inspection task list of each other mobile electronic device of the at least one mobile electronic device, and, in response to determining that the periodic inspection task list was not completed according to at least one internal predefined standard, add at least one asset identification included in the periodic inspection task list to a second periodic inspection task list. 
However Nixon, which is directed to generating checklists in a process control environment, discloses
upon detecting that the mobile electronic device is proximate to the asset location the physical asset (Nixon paragraph 63 teaching for instance, the supervisor engine 106 may determine from the expert engine 104 that a valve is faulty and create a work item. The supervisor engine 106 may later determine that an maintenance worker carrying a UI device 112 is in the vicinity of the faulty valve, and request to assign the work item to the maintenance worker, who may, via the UI device 112, accept the work item. Nixon paragraph 107 teaching the work item scheduler 308 may schedule work items according to any of a variety of factors. For instance, the work item scheduler 308 may schedule work items according to the priority of each work item; according to the personnel that are scheduled to be at a location (“target location”) proximate a piece of equipment (“target equipment”) related to the work item; according to the personnel that are currently at a target location proximate the target equipment; according to the current availability of personnel (e.g., personnel that are or will be on shift at the desired time of work item start/completion and/or personnel that are otherwise unassigned at the desired time of work item start/completion); according to the necessary/required/desired skill sets, roles, certifications, and/or credentials of personnel; according to scheduled plant maintenance and/or shut-down schedules; etc. By way of example, and without limitation, the work item scheduler 308 may track the work items in the work item list 302, noting the target locations and/or target equipment associated with each work item. The work item scheduler 308 may receive information from a personnel tracking routine 310 that tracks the location of the personnel via the UI devices 112 carried by the personnel. When the personnel tracking routine 310 reports that a mobile operator is located proximate a target location or target equipment (e.g., by determining the personnel logged into or assigned to a UI device 112 for which a location is known) the work item scheduler will determine whether the operator is qualified to perform the task and if so will assign the work item on the target equipment.)
present a series of discrete tasks of the periodic inspection task list to be completed proximate the asset location of the physical asset (Nixon paragraph 63 teaching the supervisor engine 106 may interact with the UI devices 112 to assign and track the performance of work items, and follow-up after the completion of a work item to verify that the status or indication that resulted in the creation of the work item (e.g., the identified trend, abnormal situation, etc.) is resolved. For instance, the supervisor engine 106 may determine from the expert engine 104 that a valve is faulty and create a work item. The supervisor engine 106 may later determine that a maintenance worker carrying a UI device 112 is in the vicinity of the faulty valve, and request to assign the work item to the maintenance worker, who may, via the UI device 112, accept the work item. Nixon paragraph 86 teaching the analysis routine may analyze the images (by comparing the images to the collection of previous flame images and corresponding operational data, for example). The big data analysis routine may indicate that air flow at the furnace is low. Based on the analysis, the expert system may direct the first user to increase the air flow to the furnace. In some embodiments, the first user may use the tablet to retrieve and display operating procedures for increasing air to the furnace and, in fact, the tablet may automatically display the procedures when the expert system directs the user to increase the air flow, Nixon paragraph 112 teaching for example, personnel performing a wiring checkout function associated with a work item may be presented with a SOP for performing the wiring checkout. As another example, personnel performing routine maintenance (e.g., lubrication, cleaning, etc.) on a valve may be presented with SOPs for each procedure and/or with a manual for the target valve. In some embodiments, relevant portions of documentation are provided to personnel at each step in the process of performing the target function. That is, a maintenance technician may first be presented (via the mobile UI device 112) with a SOP for locking out a valve and taking the valve out of service. Then the maintenance technician may be presented with pages from the operational manual for the valve that relate to performing cleaning and/or lubrication of the valve. Later, the maintenance technician may be presented with a SOP for returning the valve to operational service and removing the lockout of the device. Of course, these examples are intended as non-limiting, as there are multitudes of situations where SOPs and manuals could be presented to personnel during performance of duties. Nixon paragraph 107 teaching the work item scheduler 308 may schedule work items according to any of a variety of factors. For instance, the work item scheduler 308 may schedule work items according to the priority of each work item; according to the personnel that are scheduled to be at a location (“target location”) proximate a piece of equipment (“target equipment”) related to the work item; according to the personnel that are currently at a target location proximate the target equipment; according to the current availability of personnel (e.g., personnel that are or will be on shift at the desired time of work item start/completion and/or personnel that are otherwise unassigned at the desired time of work item start/completion); according to the necessary/required/desired skill sets, roles, certifications, and/or credentials of personnel; according to scheduled plant maintenance and/or shut-down schedules; etc. By way of example, and without limitation, the work item scheduler 308 may track the work items in the work item list 302, noting the target locations and/or target equipment associated with each work item. The work item scheduler 308 may receive information from a personnel tracking routine 310 that tracks the location of the personnel via the UI devices 112 carried by the personnel. When the personnel tracking routine 310 reports that a mobile operator is located proximate a target location or target equipment (e.g., by determining the personnel logged into or assigned to a UI device 112 for which a location is known) the work item scheduler will determine whether the operator is qualified to perform the task and if so will assign the work item on the target equipment. Nixon paragraph 117 teaching generating the check list may also, in embodiments, include determining the location(s) associated with the work item or through which the assigned personnel will have to pass to reach the location associated with the work item, and retrieving special safety equipment and/or tools necessary to access or pass through the location(s). Displaying the checklist to a person executing the work item may include receiving an indication that a user assigned to execute the work item has activated a mobile user interface device and displaying the checklist to the user on the activated mobile user interface device. The examiner is interpreting that the checklist associated with a work item is displayed when a user is proximate to an asset if determined the user is qualified for the work item.)
the periodic inspection task list of each mobile electronic device being a different one of the at least one periodic inspection task lists than the periodic inspection task list of each other mobile electronic device of the at least one mobile electronic device,  (Nixon paragraph 91 teaching upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Nixon paragraph 92 teaching when the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe. The UI device may also display, step by step and/or with graphics, a procedure for clearing any residual material from the pipe to make sure that the welding procedure can be performed safely (e.g., without causing an explosion). The UI device may also provide instructions for, and facilitate, shutting down and/or locking out portions of the system such as, for example, upstream valves that would allow gas to flow into the pipe, igniters in the furnace, and any other equipment that could subject the procedure, the welder, or the process plant to unnecessary risk. Nixon paragraph 105 teaching the work item manager 300 may be a set of routines and/or instructions stored on a computer readable medium and executed by a processor and operable to create work items. Each work item may be a task or procedure to be completed by one or more process plant personnel. For example, a work item may include replacing or repairing a device, taking a parameter reading, making an adjustment to a device or parameter, inspecting equipment or product, performing a calibration procedure, programming a device, or any other action that requires personnel to complete. As the work item manager 300 generates work items, the work items may be stored in a work item list 302 existing in a memory associated with the supervisor engine 106. With reference to FIG. 4, an exemplary work item 400 may include a variety of information including a work type or function 402 (e.g., wiring check out, equipment replacement, equipment calibration, maintenance (e.g., lubrication, etc.), etc.); a list 404 of equipment needed to execute the work item; a target equipment field 406 identifying the equipment to which the work item pertains; a target start time/date 408; a target completion time/date 410; a priority field 412 (e.g., “immediate,” “within 12 hours,” “within 24 hours,” “after current batch”, “during next shutdown,” “high,” “medium,” “low,” etc.); a required skill set field 414 and/or required credential field (not shown); and a target equipment type field 416. Nixon paragraph 112 teaching for example, personnel performing a wiring checkout function associated with a work item maybe presented with a SOP for performing the wiring checkout. As another example, personnel performing routine maintenance (e.g., lubrication, cleaning, etc.) on a valve may be presented with SOPs for each procedure and/or with a manual for the target valve. In some embodiments, relevant portions of documentation are provided to personnel at each step in the process of performing the target function. That is, a maintenance technician may first be presented (via the mobile UI device 112) with a SOP for locking out a valve and taking the valve out of service. Then the maintenance technician may be presented with pages from the operational manual for the valve that relate to performing cleaning and/or lubrication of the valve. Later, the maintenance technician may be presented with a SOP for returning the valve to operational service and removing the lockout of the device. Of course, these examples are intended as non-limiting, as there are multitudes of situations where SOPs and manuals could be presented to personnel during performance of duties. Nixon paragraph 113 teaching in embodiments, the work item tracking module 318 may be operative to communicate with the target equipment (i.e., the equipment that is the subject of the work item), or equipment proximate or communicatively coupled to the target equipment, to verify that one or more of the steps is complete.)
and, in response to determining that the periodic inspection task list was not completed according to at least one internal predefined standard, add at least one asset identification included in the periodic inspection task list to a second periodic inspection task list. (Nixon paragraph 63 teaching the supervisor engine 106 may interact with the UI devices 112 to assign and track the performance of work items, and follow-up after the completion of a work item to verify that the status or indication that resulted in the creation of the work item (e.g., the identified trend, abnormal situation, etc.) is resolved. For instance, the supervisor engine 106 may determine from the expert engine 104 that a valve is faulty and create a work item. The supervisor engine 106 may later determine that a maintenance worker carrying a UI device 112 is in the vicinity of the faulty valve, and request to assign the work item to the maintenance worker, who may, via the UI device 112, accept the work item. Additionally, the supervisor engine 106 may reschedule process control activities so that the work item may be completed. Nixon paragraph 87 teaching the first user may also use the tablet to capture audio associated with the furnace and transmit the audio to the server, big data appliance, or expert system. An analysis routine operating, for example, on the expert system, may compare the audio to a sound signature associated with the furnace to determine if the furnace is operating normally. The analysis routine may also compare the captured audio to audio associated with known problems. For example, belt or motor problems may be associated with particular sounds, and the analysis routine may detect such problems by comparing the captured audio to said sounds. Similarly, the first user may place the tablet on or near the furnace to detect vibration associated with the furnace. The tablet may receive vibration data via a motion sensor and transmit the vibration data to a server or big data appliance. An analysis routine may compare the detected vibration to a signature vibration level associated with the furnace (or to vibration levels associated with known problems) to determine if the furnace is operating normally. In any event, the analysis of audio/vibration may reveal no other problems associated with the furnace and/or confirm that the furnace needs increased air-flow. Nixon paragraph 88 teaching a second user who is reviewing the information gathered from the first user may flag the work item for further review and create a maintenance ticket to have someone check the furnace at some point in the near future. The examiner is interpreting that the second user is flagging the work item for further review based on the unsatisfactory performance of the first user with respect to an internal predefined standard. Nixon paragraph 89 teaching continuing the example at a later time, maintenance personnel may inspect the furnace and find that the furnace was operating improperly because of at a point at which a fuel input is coupled to the furnace, and may create a work item to correct the problem. The work item may have an associated task indicating that the fuel input pipe should be welded to the furnace fuel input, specifying the target equipment (i.e., the furnace), and indicating the skills required to perform the task (i.e., welding skills). Nixon paragraph 92 teaching the welder may then perform the welding procedure, following instructions or other guidance if provided by the UI device, before releasing any lockouts and indicating the supervisor module, via the UI device, that the procedure is complete, after which the supervisor module may automatically create a work item to have a second person check the weld before returning the plant (or portion of the plant) to service. Nixon paragraph 128 teaching the UI device 803 may use data detected by the motion sensor to identify a current level of vibration associated with the asset. If the current level of vibration exceeds the expected level of vibration, the user may utilize the UI device 803 to further diagnose the plant asset or request a work order for the asset. The examiner is interpreting that the determination that if the expected results were not obtained then a work order may be ordered or a work item generated for a second user to check the item.)
One of ordinary skill in the art would have been motivated to modify the invention disclosed in Davis and Nixon as Nixon further develops providing instructions to users how to perform maintenance in facility through the incorporation of considering a user’s location.
Therefore one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Cartwright, Paget, and Nixon to incorporate  series of discrete tasks to be completed proximate the asset location of each physical asset identified by the asset identifications of the periodic inspection task list; the periodic inspection task list of each mobile electronic device being a different one of the at least one periodic inspection task lists than the periodic inspection task list of each other mobile electronic device of the at least one mobile electronic devices, and, in response to determining that the periodic inspection task list was not completed according to at least one internal predefined standard, add at least one asset identification included in the periodic inspection task list to a second periodic inspection task list with the motivation of providing the relevant steps for performing the maintenance to the user pertaining to the proximate equipment (Nixon paragraph 112), to take into consideration the personnel’s credentials in determining whether to provide a work item to them (Nixon paragraph 107), and to determine whether a task was completed adequately/equipment is operating properly or if further review is necessary and to therefore request a work order. (Nixon paragraph 128) 
Davis in view of Cartwright, Paget, and Nixon does not disclose and upon detecting that the mobile electronic device is not proximate to the asset location of the physical asset, present an instruction to move proximate the physical asset,
However DeYoung, which is directed to identification of industrial equipment using micro-location services in an industrial automation environment teaches,
and upon detecting that the mobile electronic device is not proximate to the asset location of the physical asset, present an instruction to move proximate the physical asset, (DeYoung paragraph 6 teaching the program instructions further direct the portable computing system to process the identification signal to determine an identity of the asset, detect a level of proximity of the portable computing system to the wireless transceiver, and retrieve information associated with the asset based on the identity of the asset. The program instructions further direct the portable computing system to display, based on the level of proximity, at least a portion of the information associated with the asset on a display system of the portable computing system. DeYoung paragraph 28 teaching in addition to configuring the beacon 110, 112 to broadcast asset identification information, actions to be performed or prohibited based on a proximity of the computing system 101 to the beacon 110, 112 may be assigned (205) and configured in the beacon 110, 112. The actions may be based on rules and thresholds based at least in part on a proximity distance of the computing system 101 to the beacon 110, 112 or on a time of proximity of the computing system 101 to the beacon 110, 112. The actions allow for activities to be performed within different proximities, and functions in an application running on the computing device 101 may be activated or deactivated based on proximity. For example, an action rule may be set up such that when the computing system 101 is within a first distance threshold (e.g., 20 feet) of the beacon, the computing system 101 is operated in a monitoring mode. Accordingly, this action rule may cause a monitoring module to be automatically shown on the computing device 101 when within the first distance threshold that shows the key data values for all the devices in the cabinet containing the beacon. Another action rule may be set up such when the computing system 101 is within a second, closer distance threshold (e.g., 5 feet) of the beacon, maintenance is likely being performed. In this case, the computing device 101 may be caused to automatically show the work orders for the devices associated with the beacon 110, 112, the links to their manuals, or other maintenance information, for example in this manner, the information displayed to the user may be reduced or expanded based on the proximity rules/actions associated with the asset. More than one action may be configured for or within a given time or distance threshold. DeYoung paragraph 29 teaching in another example, a command rule may be set up to prohibit command of the industrial asset 105-108 if the proximity is greater than a command proximity distance threshold (e.g., 8 feet). Accordingly, any user operating computing device 101 at a distance greater than the command proximity distance threshold will be denied control access to the asset. If the user reduces the proximity distance to a distance within the command proximity distance threshold, command of the industrial asset 105-108 may be possible. That is, even though the command proximity distance threshold may be satisfied, a user may still be denied command of the asset if the user does not have authority to command the asset. Authority may be granted based on a user profile, a computing device profile, or other permission-based parameter. If the user has the authority to command the industrial asset, asset controls may be shown on the computing device 101 when the device 101 is within the command proximity distance threshold. However, the rule may be configured to only allow commanding of the industrial asset while the computing device is maintained inside the command proximity distance. As such, if the proximity of the computing device 101 indicates that the computing device 101 is again outside the command proximity distance threshold, any command functionality allowable via computing device 101 is revoked, and the threshold must be satisfied to again gain control of the asset. DeYoung paragraph 43 teaching actions performed while in communication with the asset 105-108 (e.g., viewing information and/or controlling the asset) may be controlled by proximity rules acquired from the beacon 110, 112, acquired from the application server 130, or acquired from within the computing system 101 itself. In one example, a hierarchy of which rules to follow is configurable with an application running on the computing system 101. For example, the rule hierarchy may define which rules to apply when multiple rules satisfy a given proximity condition. Other rules are also considered within the scope of this disclosure. As such, different actions are performed depending on the level of proximity (e.g., proximity distance and/or time of proximity) of the computing system 101 to the beacon 110, 112 in an embodiment. DeYoung paragraph 44 teaching for example, when the computing system 101 is within the command proximity distance threshold, computing system 101 allows transference of the command per the command rule. The action could include any function associated with the asset 105-108, such as starting or stopping a machine, controlling mechanical operations, managing alarms, alerts, and other notifications, manual or automatic equipment control, enabling or disabling physical push buttons or other control mechanisms of asset 105-108, activating a light switch, or any other active operations related to an industrial asset 105-108. When the proximity of the computing device 101 is outside the command proximity distance threshold, any command functionality allowable via computing device 101 is revoked. DeYoung paragraph 45 teaching Further, since computing system 101 will typically only be capable of detecting the identification signal associated with asset 105-108 when computing system 101 is located within a close proximity to the asset, this proximity information can be used to enable additional functionality and services related to the asset. For example, computing system 101 can notify the user when a particular asset 105-108 is within range of computing system 101. The user could also be prompted to perform a task related to the proximate asset 105-108, or notified when an alert, alarm, or some other event related to the nearby asset 105-108 is triggered. In some examples, since asset 105-108 is known to be in proximity to computing system 101 and the user, computing system 101 could offer functionality in a more passive manner, suggesting content or operations as opposed to requiring the user to actively request information and actions. DeYoung paragraph 46 teaching a user's proximity to the asset 105-108 could also be considered along with the indication of authorization. For example, a push button that starts a machine may not be activated unless the user is authorized to activate the push button and the user's computing system 101 is in proximity to the machine.  DeYoung paragraph 47 teaching the user may also provide control instructions for industrial machinery and equipment within the proximity rules. In this manner, the user is better able to identify and control equipment, maintain inventory, and track assets, thereby improving user productivity and enhancing management of industrial operations. An example of a user operating a computing system that detects an industrial asset and automatically provides functions and information associated with the asset presented on a graphical user interface based on the proximity of the computing system to the beaconing device that illustrates one possible. The examiner is interpreting that the user is informed to move in closer proximity of the asset to perform command actions related to the asset as necessary.) 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Davis and DeYoung as they are directed to same field of endeavor of performing asset maintenance in a facility. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Cartwright, Paget, Nixon, and DeYoung to incorporate and upon detecting that the mobile electronic device is not proximate to the asset location of the physical asset, present an instruction to move proximate the physical asset, with the motivation of informing a user that they are outside a threshold distance of an asset and need to move within the threshold distance to enable the performance of particular tasks. (DeYoung paragraphs 28 and 43)
Referring to claims 4 and 18,
Davis further disclose, wherein the task list completion metadata comprises at least one of a time when a particular task in the periodic inspection task list was completed or a geolocation where a particular task in the periodic inspection task list was completed. (Davis paragraph 179 disclosing that the system includes some form of feedback mechanism such that completed tasks are indicated as such and the date of completion of the task is used for scheduling the next completion of a periodic maintenance task.) 

Referring to claims 5 and 19,
Davis further discloses, wherein the inspection analytics engine is further configured to automatically produce a maintenance request if the received task list response data includes a maintenance indicator. (Davis paragraph 180 disclosing the technician may indicate whether the task was completed and not and the user may indicate that review by an engineer or engineering department is desired and/or required. This status information may be preferably be supplemented by coded feedback notes, collected values and observations. Davis Figure 14 illustrating a feedback display where users may mark tasks as complete or mark as needing engineering review.) 
Referring to claims 8 and 22,
Paget further teaches, wherein the automatically produced inspection compliance documentation is formatted for at least one of an internal standard or an external standard. (Paget paragraph 13 teaching that the inspection requirement refers to a task that is designated to be performed on or in connection with an asset. Some inspection requirements may be imposed by government regulations and others defined by standard operating procedures established by an industry. Paget paragraph 34 teaching that the system may similarly monitor compliance with inspection requirement and generate a report to demonstrate compliance with the requirements.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis, Cartwright, Nixon, DeYoung, and Paget to incorporate wherein the automatically produced inspection compliance documentation is formatted for at least one of an internal standard or an external standard with the motivation of accounting for a plurality of assets that have different inspection requirements set forth by the government or is an industry standard. (Paget paragraphs 13 and 34) 
Referring to claims 9 and 23,
Paget further teaches, wherein the external standard is a government standard. (Paget paragraph 13 teaching that the inspection requirement refers to a task that is designated to be performed on or in connection with an asset. Some inspection requirements may be imposed by government regulations and others defined by standard operating procedures established by an industry. Paget paragraph 34 teaching that the system may similarly monitor compliance with inspection requirement and generate a report to demonstrate compliance with the requirements.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis, Cartwright, Nixon, DeYoung, and Paget to incorporate wherein the external standard is a government standard with the motivation of accounting for particular assets that are government regulated to determine whether the inspection requirement completed was in compliance with government regulations. (Paget paragraphs 13 and 34)  
Referring to claims 10 and 24,
Davis further discloses, wherein the at least one internal predefined standard is an acceptable range of time for completing the periodic inspection task list. (Davis paragraph defining estimate task enables the system to estimate the amount of time required for each task and limit the assignment to the number of task that may be completed in a given interval of time. Davis paragraph 174 once an assignment is outputted the selected maintenance tasks are performed. The user and/or technician provides feedback, where necessary regarding selected maintenance task definitions and this feedback can be sent to the data module such that the maintenance task definitions and/or underlying maintenance point data and/or global task templates are updated with the latest completion data and any other data such as feedback, task information, maintenance point information, and/or the like.)
Referring to claims 11 and 25,
Paget further teaches, wherein the inspection analytics engine is further configured to compare the task list completion metadata with benchmark data to determine whether an individual task in the periodic inspection task list was completed according to at least one internal predefined task standard. (Paget paragraph 13 teaching the inspection requirement refers to a task that is designated to be performed on or in connection with an asset. Inspection requirements may come from the asset manufacturer or service provider. Paget paragraph 30 teaching that the system receives updated asset information and workforce information. Upon completion of an inspection task for a given asset, the workforce member may update the asset database to reflect the completion of the inspection tasks. Upon updating the asset database the workforce member records the actual time required for the workforce member to perform the inspection task. The system may require a workforce member to update asset information when that workforce member is in proximity to the asset. Paget paragraph 34 teaching that the system can monitor compliance with inspection requirements and generate a report to demonstrate compliance with the requirements.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in Davis in view of Cartwright, Nixon, DeYoung, and Paget to incorporate wherein the inspection analytics engine is further configured to compare the task list completion metadata with benchmark data to determine whether an individual task in the periodic inspection task list was completed according to at least one internal predefined task standard requirement with the motivation of determining the compliance with inspection requirements ,such as those set forth by the service provider or asset owner. (Paget paragraphs 13 and 34)
Referring to claims 12 and 26,
Davis further discloses, wherein the at least one internal predefined task standard is an acceptable range of time for completing the individual task. ((Davis Figure 12 illustrating that individual tasks have optimal due dates as well as an interval that is determined to be optimal for task completion. Davis paragraph 160 disclosing that the windows may be defined for individual maintenance task definitions, may be defined for all maintenance task definitions, or may be defined for classes of maintenance task definitions. The optimal windows may be defined as plus or minus one day from the optimal due date or plus one day and minus 2 days from the optimal due date for example.) 
Referring to claims 13 and 27,
 Paget further teaches, wherein the asset inspection frequency is defined by a legal requirement. (Paget paragraph 22 teaching that each asset may have one or more inspection requirement. For example certain assets are required by government regulations to be completed on a periodic basis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in Davis in view of Cartwright, Nixon, DeYoung and Paget to incorporate wherein the asset inspection frequency is defined by a legal requirement with the motivation of complying with inspection requirements such as the frequency of inspection of certain assets required by government regulations. (Paget paragraph 22)
Referring to claims 14 and 28,
Davis further discloses configured to consider relative asset locations of the physical assets in the facility to create the at least one periodic inspection task list. (Davis paragraph 165 disclosing that the sequencing the selected maintenance task definitions prior to outputting the assignment to the technician are ordered in terms of relative spatial proximity to a reference point. In one embodiment of the facility, each maintenance point may be positionally or spatially reference to a reference point. The maintenance tasks can be prioritized such that a maintenance technician will begin at a maintenance point that is relatively close to the reference point and proceeds to perform subsequent maintenance points making a loop to finish at a different maintenance point near the first to minimize unnecessary travel time.)
Davis in view of Paget and Nixon does not disclose an inspection coordination API.
However Cartwright further teaches an inspection coordination API. (Cartwright paragraph 93 teaching that the comprehensive asset and event management API preferably includes a set of API’s to support integration of information from disparate sources pertaining to and containing any relevant to assets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget, Nixon, DeYoung and Cartwright to incorporate an inspection coordination API with the motivation of providing data that the invention could aggregate and consume as needed within the inventory management process.  (Cartwright paragraph 93)
Claims 2-3, 6-7, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20120150879) in view of Cartwright et al. (US 20150009013), Paget et al. (US 2014/0330606), Nixon et al. (US 20140282257), DeYoung et al. (US 20170277920), and Yano et al. (US 20070129914).
Referring to claims 2 and 16,
Davis in view of Cartwright, Paget, Nixon, and DeYoung does not disclose wherein the received task list response data comprises sensor data collected as directed by the periodic inspection task list by at least one sensor of the at least one mobile electronic device.
However, Yano, which is directed to system for equipment inspection, teaches wherein the received task list response data comprises sensor data collected as directed by the periodic inspection task list by at least one sensor of the at least one mobile electronic device. (Yano paragraph 69 teaching the a terminal device which can be a mobile phone, PDA, and other communication devices and the status information acquisition device which can include a video camera, a condenser microphone, and one or more sensors such as a temperature sensor, pressure sensor, tactile sensor, for use by the inspection technician to obtain sensor information in conjunction with Yano paragraph 104 that the terminal device and status information acquisition device can be configured so that a device installed at the maintenance and inspection work site is used.)
One of ordinary skill in the art would be motivated to combine Davis, which is directed to scheduling maintenance tasks and considers substantially-real-time changes and/or adjustments in a facility (Davis paragraph 10) with Yano, which is directed to improve work efficiency and enhance inspection result data reliability of equipment maintenance inspection work at a large plant and the like where there a number of inspection items (Yano paragraph 7) as they are directed to the same field of endeavor of conducting maintenance inspections at facilities. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget,  Cartwright, Nixon, DeYoung and Yano to incorporate wherein the received task list response data comprises sensor data collected as directed by the periodic inspection task list by at least one sensor of the at least one mobile electronic device with the motivation to enhance inspection date reliability of equipment maintenance inspection work where there are a number of inspection items. (Yano paragraph 7)
Referring to claims 3 and 17,
Yano further teaches, wherein the at least one sensor comprises any of an optical sensor, a temperature sensor, a pressure sensor, a position sensor, or an infrared sensor. (Yano paragraph 69 teaching the status information acquisition device can include a video camera, a condenser microphone, and one or more sensors such as a temperature sensor, pressure sensor, tactile sensor, for use by the inspection technician.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget, Cartwright, Nixon, DeYoung and Yano to incorporate wherein the at least one sensor comprises any of an optical sensor, a temperature sensor, a pressure sensor, a position sensor, or an infrared sensor with the motivation of gathering environmental information of a maintenance and inspection site. (Yano paragraph 104)
Referring to claims 6 and 20,
Cartwright further teaches, at least one of the mobile electronic devices and the inspection coordination API. (Cartwright paragraph 21 teaching the invention is deployed on a mobile device such as a tablet computer, smart phone, laptop computer, or the like. Cartwright paragraph 93 teaching a comprehensive asset and event management API, which includes a set of API’s to support integration of information from disparate sources pertaining to and containing any relevant to assets. Cartwright claim 1 teaching the mobile device further includes a processor in data communication with the database in conjunction with Cartwright claim 2 teaching that the processor enters data received from the data collection devices into the relational database and is further configured to execute a plurality of data APIs to integrate date received from the data collection devices into a comprehensive summary view of the asset enclosures, assets, and support entites based on the relational database.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget, Nixon, DeYoung, and Cartwright to incorporate, at least one of the mobile electronic devices and the inspection coordination API with the motivation of incorporating APIs that provide data that a system could aggregate as needed within an inventory management process. (Cartwright paragraph 93)
Cartwright does disclose that stakeholders from across an organization including asset owners, facility managers, and administrators can access the information captured, verified, and validated from the system. 
Davis in view of Paget, Cartwright, and Nixon does not disclose present a managerial instance the managerial instance comprising at least one of a status dashboard of in-progress periodic inspection task lists, a visualization of task list completion metadata aggregated according to at least one factor, or a visualized comparison of the task list completion metadata and the benchmark data.
However Yano further teaches present a managerial instance the managerial instance comprising at least one of a status dashboard of in-progress periodic inspection task lists, a visualization of task list completion metadata aggregated according to at least one factor, or a visualized comparison of the task list completion metadata and the benchmark data (Yano Figure 9 and paragraphs 99-100  teaching that the inspection result data and corresponding image data stored in the inspection result storage unit can be referred to on a PC connected over the network operated by a supervisor. The inspection result query screen comprises an inspection item display field, inspection result, display field, and inspection image display field and if necessary may be configured to display an inspection technician name.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget, Cartwright, Nixon, DeYoung, and Yano with the motivation of associating data such as inspection technician name, inspection item names, inspection result data, and image data with one another and to assist in identifying poor inspection results data for a particular item that was performed by a particular technician and to communicate results. (Yano paragraphs 99 and 101-103)
Referring to claims 7 and 21,
Yano further teaches, wherein the at least one factor is a common user, an area, a department, a type of physical asset, a date, a time, or a period of time. (Yano paragraph 100 teaching that the inspection result query screen comprises an inspection item, inspection result display field, and may be configured to display an inspection technician name. Yano paragraph 101 teaching that inspection result query screen may be configured so that when inspection results data contains bad data in conjunction with Yano paragraph 102 teaching that an instruction button may be selected for an inspection item causing an instruction button field were re-inspection instructions are inputted and may be delivered to the inspection technician to perform the re-inspection.
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Davis in view of Paget, Cartwright, Nixon, DeYoung and Yano to incorporate wherein the at least one factor is a common user, an area, a department, a type of physical asset, a date, a time, or a period of time with the motivation of associating data such as inspection technician name, inspection item names, inspection result data, and image data with one another and to assist in identifying poor inspection results data for a particular item that was performed by a particular technician and to communicate results. (Yano paragraphs 99 and 101-103)
Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered.
With regards to Applicant’s arguments, on pages 12 of the Remarks, regarding the 103 rejection the examiner finds unpersuasive.  Applicant’s arguments are directed to that the cited art of record fails to teach the claims as amended. The examiner respectfully disagrees in view of the cited portions of Paget to address the added limitation. Therefore, the examiner has maintained the 103 rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Messinger et al. (US 20140207417) – directed to a real-time inspection management system. 

Curtis (US 20170024115) – directed to management of facility operations, and more specifically, to a mobile system that is used to manage the facility operations. 

Castel et al. (US 20170076256) – directed to managing maintenance of a plurality of resources. 

Wellman (US 20160041559) – directed to a fleet management system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689